Citation Nr: 1331797	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  09-16 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.  

2. Entitlement to an initial compensable rating for right ear hearing loss.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel



INTRODUCTION

The Veteran had active military service from June 1954 to October 1957 with reserve service ending in July 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO denied a claim of service connection for left ear hearing loss and granted service connection for right ear hearing loss.  The right ear was assigned a noncompensable disability rating.  

The Veteran was scheduled for a hearing at the RO before a Veterans Law Judge in October 2011 but requested that it be rescheduled.  In March 2013, he was scheduled to testify during a hearing before a Veterans Law Judge conducted via videoconference but, in a February 2013 written statement, indicated that he was unable to attend that hearing and did not request that it be rescheduled.  The Board finds that all due process requirements were met regarding the Veteran's hearing request.  

In April 2013, the Board remanded these claims for a new VA examination, which was completed in June 2013.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Any future consideration of this appellant's case should take into consideration the existence of the electronic record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In his original claim for benefits the Veteran indicated that he had no reserve service.  Subsequently obtained records, including a record received in in July 2013, shows that he was discharged from the Air Force reserve in July 1971.  VA has a duty to verify the dates of any active duty for training and inactive duty training as well as any associated medical records.  See Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009) (holding VA had a duty to obtain service treatment records even in claim for increased rating).

Accordingly, the case is REMANDED for the following:

1.  Obtain verification of all periods of the Veteran's ACDUTRA and INACDUTRA.

2.  Obtain all service department reports of medical treatment and examination during the Veterans periods of reserve service, including any audiology testing or examination.

3.  If records show any periods of ACDUTRA or INACDUTRA or relevant service department records are obtained, ask the examiner who provided the June 2013 VA examination to again review the entire record and provide an opinion as to whether the Veteran's left hear hearing loss was incurred as a result of noise exposure in active service, ACDUTRA or INACDUTRA.  The examiner should provide reasons for this opinion.

If the previous examiner is not available, another qualified medical professional should review the record and provide the necessary opinion.

4.  If any benefit sought on appeal is not fully granted, issue a supplemental statement of the case; then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




